52 F.3d 334
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Eric H. RANDOLPH, aka Eric A. Randolph, fka HarmutPresterl, Debtor.John MITCHELL, Trustee, Plaintiff-Appellee,v.Eric H. RANDOLPH, Appellant.v.Edith RANDOLPH, et al., Defendants.
No. 94-35294.
United States Court of Appeals, Ninth Circuit.
Submitted April 4, 1995.*Decided April 7, 1995.

Before:  BROWNING, SNEED, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Eric H. Randolph, an Oregon state prisoner, appeals pro se the district court's dismissal as moot of his appeal from an order of the bankruptcy court finding that a certain bond was property of Randolph's estate in bankruptcy.  We have jurisdiction, 28 U.S.C. Sec. 158(d), and affirm.


3
Randolph contends the bankruptcy court's finding regarding the bond was in error.  The district court concluded that Randolph's appeal is moot because following the commencement of this litigation, the bond was paid into Randolph's bankruptcy estate.  Because no live case or controversy remains between the parties to this appeal--Randolph and the bankruptcy trustee--regarding whether the bond belonged to the bankruptcy estate, see Native Village of Noatak v. Blatchford, 38 F.3d 1505, 1509 (9th Cir.1994), the district court is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3